*640The opinion of the court was delivered by
Isham, J.
The bond, the discovery of which is the ground upon which this bill of review is prosecuted, was found and given to the plaintiff before the final decree in the original suit. The case, therefore, falls directly within the provisions of the statute, p. 217, § 83, which provides that no bill of review shall be sustained to review the proceeding in any cause, after the same has been determined by the supreme court, ujion appeal, except for causes which originated after, or were unknown to the party, before such determination of the supreme court.
Independent of that objection, we do not see any ground on which this bill can be sustained on its merits. From the answer and testimony which was filed and taken in the original bill, it appears, that the provisions of the bond, in all important particulars, were in evidence before the court, and the decree was then made, upon the same facts, substantially, as they now appear from the bond. There is nothing in the bond that alters the case from what it then was, or which would have led the court to a different determination of the case. In either point of view, we think, the bill was properly dismissed.